Citation Nr: 0823341	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right hand.





ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1969 to 
August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDING OF FACT

The veteran's carpal tunnel syndrome was not caused or made 
worse by his active military service.


CONCLUSION OF LAW

The veteran's carpal tunnel syndrome was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2004, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating the veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

It equally deserves mentioning that a more recent March 2006 
letter informed the veteran that a downstream disability 
rating and effective date will be assigned if his underlying 
claim for service connection is granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Consider, as well, that the RO issued a supplemental 
statement of the case (SSOC) in November 2006, after 
providing that additional VCAA notice, in light of additional 
evidence that was received.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the U. S. Court of Appeals for Veterans Claims (Court) 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating 
that if, for whatever reason, there was no VCAA notice prior 
to the initial adjudication of the claim or, if there was, it 
was inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).



Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs) and VA medical 
records - including an etiological opinion regarding the 
cause of his carpal tunnel syndrome.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
is established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the veteran has a current diagnosis of carpal 
tunnel syndrome.  See, e.g., the results of his March 2005 VA 
Compensation and Pension Examination.  Therefore, the 
determinative issue is whether his carpal tunnel syndrome is 
related to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The veteran asserts that his current diagnosis of carpal 
tunnel syndrome is related to an in-service injury to his 
right hand.  The record confirms that, while in service, 
he sustained an injury to his right hand while engaged in an 
altercation.  Specifically, he suffered lacerations caused by 
contact with broken glass in September 1970.  So that injury 
to his right hand during service is uncontroverted.  What 
remains in controversy, however, is the required linkage 
(i.e., medical nexus) between that injury in service and its 
resulting lacerations and his current diagnosis of carpal 
tunnel syndrome.  Hence, there must be competent medical 
evidence of this correlation to establish his entitlement to 
service connection.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In March 2005, VA provided the veteran a Compensation and 
Pension examination, wherein he was examined by a staff 
physician.  During that examination, the physician reviewed 
the veteran's claims file and noted the veteran's complaints 
and recitation of his medical history.  The examination 
report notes the veteran's assertion that he had sustained 
artery and nerve damage during the injury to his right hand 
in service.  Although the Board notes the veteran's lay 
statement regarding his injury, such a lay opinion is not a 
competent medical opinion and, consequently, has no probative 
value in establishing the required link between any current 
carpal tunnel syndrome and the injury in service - again, 
even accepting that it occurred.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

Moreover, the report also points out that the veteran's SMRs 
- far more contemporaneous to the relevant time at issue, 
indicate that injury during service was "a superficial wound 
with no apparent damage to the arteries or the nerves."  
It further notes that the veteran's SMRs reflect that he had 
sustained some hematoma in conjunction with that injury, but 
that the bleeding stopped "with compression and elevation."  
Based on this information, the VA examiner concluded that 
"this [referring to the injury in service] was not artery 
damage, because when a patient has artery damage it has to be 
surgically repaired otherwise he will have necrosis of the 
finger or the hand that is irrigated by the artery."  
So the VA examiner did not etiologically link the current 
carpal tunnel syndrome to the veteran's injury in service, 
and the record contains no competent medical opinion to the 
contrary.

Furthermore, the VA examiner's report also notes the 
veteran's statement that "after he left the military he 
never had any problems with his hands until about one year 
ago."  In other words, by the veteran's own statement, he 
began experiencing the symptoms associated with his current 
condition of carpal tunnel syndrome over 30 years after his 
discharge from service.  The Federal Circuit Court has 
determined that such a lengthy lapse of time between the 
incident in service and the initial manifestation of the 
claimed condition after service is a factor for consideration 
in deciding whether the current condition relates back to 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

After examining the veteran and reviewing his claims file and 
medical history, the examiner concluded that "this veteran's 
present carpal tunnel syndrome of the right hand is not 
related to the wound that he suffered on his right hand when 
he was [on] active duty."  



Towards challenging the March 2005 etiological opinion, the 
veteran points to no contradictory medical opinion but, 
instead, states on a VA Form 9 that he disagrees with the 
opinion that his condition is due to his being a construction 
worker as he has never been a construction worker, but was, 
rather, a medic.  He also states in a February 2006 letter 
that the opinion attributes his condition to his being a 
carpenter and that he has never been a carpenter, but that he 
"pick[s] up a hammer and saw and do[es] repairs around the 
house."  

The Board sees that the March 2005 opinion does state that 
"[t]he veteran has the classic signs of carpal tunnel 
syndrome that are mostly due to his long years of working 
like a carpenter with frequent use of his hand" and notes 
that he indicated a history of "carpentry work all his 
life."  But in stating that the veteran worked "like a 
carpenter," the examiner is not saying the veteran was 
actually employed as a carpenter.  Indeed, the veteran 
readily admits to engaging in carpentry-like activities.  
Hence, his assertions that he was not employed as either a 
carpenter or a construction worker does not diminish the 
probative value of the VA examiner's unfavorable etiological 
opinion.

It is of no moment whether the examiner opines positively as 
to carpentry being the likely source of the veteran's carpal 
tunnel syndrome, as the only etiological question is whether 
his current diagnosis is attributable to his injury in 
service.  And to that question, the examiner clearly opines 
that "there is no anatomic correlation between this 
veteran's wound on the dorsal aspect of his hand and the 
carpal tunnel syndrome."  

There is no competent medical evidence refuting this 
unfavorable opinion as to the etiology of the veteran's 
carpal tunnel syndrome.  The opinion is well-reasoned and 
based on an objective clinical evaluation of the veteran and 
an independent review of his claims file.  So the opinion has 
the proper factual foundation and, therefore, is entitled to 
a lot of probative weight, especially since, again, it is 
uncontroverted.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for carpal tunnel syndrome 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


